DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 01/22/2021.

The application has been amended as follows: 
In claim 1, line 8, the limitation “is” is deleted and replaced with -- comprising a plurality of sub-sections that are independent of one another, the external frame being --
In claim 1, lines 12-13, the limitation “the external frame extending outwardly with respect to the tricuspid valve bioprosthesis from the middle portion to the atrial end” has been deleted
In claim 1, line 15, the limitation “the internal stent is connected to the external frame by one or more fixing strands” has been deleted and replaced with --each of the independent sub-sections of the external frame is connected to the internal stent by one or more fixing strands--
Claim 5 has been deleted
In claim 6, line 1, the limitation “claim 5” has been deleted and replaced with --claim 1--
In claim 6 lines 1-3, the limitation “the external frame comprises four sub-sections, each of the sub-sections being connected to the internal stent by one of the plurality of strands, each strand” has been deleted and replaced with --each of the one or more strands is--
Claims 15, 16, have been canceled
In claim 18, lines 1-2, the limitation “comprises a plurality of sub-sections that are independent of one another” has been deleted and replaced with --extends outwardly with respect to the tricuspid valve bioprosthesis from the middle portion to the atrial end--
In claim 19, line 1, the limitation “claim 18”, has been deleted and replaced with --claim 1--
In claim 19, line 2, after the limitation “loop”, the limitation --, the loops not being interconnected with each other-- has been entered

Reasons for Allowance
Claims 1-4, 6-14, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the assembly as claimed specifically the structure and relationship between the external frame, internal frame, valve and sealing skirt. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771